Hill and Hines, JJ.
We dissent from the ruling of the majority embraced in the first headnote and the corresponding division of the opinion. We do not think that the trial judge erred in giving the instruction dealt with in this ruling. It is not necessary that an officer should actually see the offense committed before he can arrest without a warrant. If the' circumstances are such as lead him reasonably to believe that an offense has been committed, the offense is, under the law, committed in his presence. Ramsey v. State, 92 Ga. 53 (supra); Brooks v. State, 114 Ga. 6 (39 S. E. 877). Under the evidence in this case the jury would have been authorized to find that the circumstances were such as to lead the officer reasonably to believe that an offense had been committed, and that the offense, under the law, had been committed in his presence. So we are constrained to dissent from the conclusion reached by the majority in this ruling.